Citation Nr: 1045046	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from April 1988 to 
September 1988, and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned at a Board hearing 
held at the RO in June 2010.


FINDING OF FACT

The Veteran's posttraumatic stress disorder was caused by events 
occurring during his period of service in the Persian Gulf War.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) inform 
the Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the Veteran 
about the information and evidence that VA will seek to provide; 
(3) inform the Veteran about the information and evidence he is 
expected to provide.  However, given the disposition in this 
case, further discussion of VA's compliance with the VCAA is 
unnecessary.
 
Analysis

The Veteran in this case seeks service connection for PTSD.  In 
pertinent part, he contends that PTSD is the result of multiple 
stressors, including combat and the death of a friend, during the 
Veteran's period of active military service in the Persian Gulf 
War. 

Service records shows that the Veteran served in Saudi Arabia 
during the Persian Gulf War.  His principle duty was as a truck 
driver with the 6th Motor Battalion, 4th Force Service Group, 4th 
Marine Division.  

The Veteran testified that he had been receiving treatment for 
PTSD through the Bricktown VA outpatient clinic.  He noted 
several stressors including the death of Corporal Auger who was a 
good friend of his.  He was killed in a tractor trailer loading 
accident in Saudi Arabia.  They were both in the 6th Motor 
Transportation Battalion.  The accident occurred while he was a 
couple of hundred yards away checking in a vehicle.  He did not 
see the actual accident occur but saw the trailer with the blood 
and aftermath of the accident.  

In January 2005 the Veteran underwent a VA mental disorders 
examination.  The examiner noted his service in the Marine Corps 
from 1988 to 1991.  The Veteran reported seeing burnt bodies in 
tanks.  He did not actually see the people being killed or face 
any incoming rounds.  He reported poor sleep, sporadic 
nightmares, bad dreams, and hyperactive vigilance.  He was easily 
startled, had poor energy, and concentration.  He was irritable, 
tense, depressed, and had diminished interests since returning 
from the Gulf War.  Examination revealed the Veteran was casually 
dressed and cooperative, with a normal speech.  His mood was 
neutral and affect was appropriate.  His thought process and 
content were normal.  There were no suicidal or homicidal 
ideations.  Judgment and impulse control were fair.  The 
diagnosis was PTSD.  

The file contains VA clinical treatment records noting regular 
treatment for the Veteran's chronic PTSD.

In a March 2006 stressor statement the Veteran reported that a 
Corporal Auger who was attached to his unit and he believed was 
from Texas, died in a Saudi trailer accident.  They were 
operating vehicles which were leased and falling apart.  A spring 
loaded ramp malfunctioned springing back and almost totally 
decapitating Cpl. Auger.  In addition on one occasion the convoy 
was backed up due to a collision between two tractor trailers.  
One slammed into the back of the other.  The driver was trapped 
in his seat and the truck was on fire.  The Veteran reported that 
he climbed up on the front bumper and pulled out the loosened 
windshield.  He jumped into the cab.  The door was jammed and he 
kicked out the driver's door and cut off the driver's boot and 
pants to free him.

On file are several statements, dated in June 2010, from 
relatives.  In addition there is a buddy statement from S.C. who 
served with the Veteran in Saudi Arabia.  He recounted the 
accident in which Corporal Auger was killed noting Cpl. Auger was 
from a Rhode Island unit.  In March he and the Veteran were in 
the Jubayl motor pool.  A low boy trailer used for heavy hauling 
was brought in.  These had huge fold down ramps at the tail.  The 
drivers had been cautioned to be careful when lowering these 
ramps because they were heavy and spring loaded.  When the spring 
engaged they could swing upward or come down like a hammer.  
Apparently Cpl. Auger tried to raise a ramp by himself because 
his helper was busy.  When the spring engaged it caught him in 
the jaw and tore his head almost all the way off.  They wandered 
over and noted blood, hair, and such everywhere.  It was a real 
shock.  They had a funeral service for Cpl. Auger and afterwards 
his unit dragged the trailer out into the desert and burned it.

The file also contains an internet listing of Persian Gulf War 
dead which includes Cpl. Alan Randy Auger. 

The Board conducted an informal internet search and found several 
listings for the referenced deceased.  These reveal that he had 
been a member of the 6th Transportation Company, 6th Motor 
Battalion, 4th Force Service Group, 4th Marine Division 
headquartered in Providence. Rhode Island.  He died in an 
apparent "industrial accident" while serving in Saudi Arabia in 
March 1991.  This was during the time period in which the Veteran 
served in Saudi Arabia; and, in the same unit he served in.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Thus, they apply to the Veteran's claim.

The Board finds that the Veteran's in-service stressors are 
corroborated.   Applying the new 38 C.F.R. § 3.304(f)(3) to the 
Veteran's claim, the record shows that entitlement to service 
connection for PTSD is warranted.   Specifically, the Veteran, in 
essence, reported that his PTSD stressors are related to his fear 
of hostile military activity and seeing the aftermath of the 
death of his friend Cpl. Auger.  A VA mental disorders examiner 
has confirmed that his stressors are adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
his in-service stressors.  Moreover, the claimed stressors are 
consistent with the places, types, and circumstances of the 
Veteran's service and there is no clear and convincing evidence 
to the contrary.  75 Fed. Reg. 39843 (July 13, 2010).

For these reasons, the Board finds that the evidence supports the 
Veteran's claim for service connection for PTSD and entitlement 
to the benefit sought is warranted.  


ORDER

Service connection for PTSD is granted.  
 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


